SCHEDULE 1
                                     RCF Lender Plan Creditors

 Party
 Lloyds Bank plc

 BNP Paribas

 Bank of China Limited, London Branch

 Citibank N.A., London Branch

 Landesbank Hessen- Thuringen Girozentrale

 Standard Chartered Bank

 Credit Agricole Corporate and Investment Bank




0112605-0000004 UKO3: 2000926053.1               1
                                     Trade Plan Creditors

 Party                                                      Party Legal Entity
 BRYT ENERGY LIMITED                                        BRYT ENERGY LIMITED

 LUMESSE LTD                                                LUMESSE LTD
 GODDARD CATERING GROUP BARBADOS LTD                        Goddard Catering Group Inc




 GODDARD CATERING GROUP ST LUCIA LTD                        Goddard Catering Group Inc




 GODDARD CATERING GROUP JAMAICA LIMITED                     Goddard Catering Group Inc




 COBALT GROUND SOLUTIONS LTD                                COBALT GROUND
                                                            SOLUTIONS LTD
 DNATA LIMITED                                              DNATA LIMITED

 ALLIANCE GROUND INTERNATIONAL                              Alliance Ground International
                                                            LLC

 OCS LTD                                                    OCS Group UK Limited
 SEKO LOGISTICS LONDON LIMITED                              Seko Logistics (London)
                                                            Limited
                                                            deSter BVBA
                                                            Orvec International Ltd
                                                            Spiriant GmbH




 TATA CONSULTANCY SERVICES LTD                              TATA CONSULTANCY
                                                            SERVICES LTD
 PROS REVENUE MANAGEMENT                                    PROS HOLDINGS INC




 CARIBBEAN DISPATCH SERVICES LTD                            Caribbean Aircraft Handling
                                                            Co. Ltd
 INTERCONTINENTAL                                           Sandton Hotel Proprietary
                                                            Limited
 HONG KONG AIR CARGO TERMINALS LTD                          HONG KONG AIR CARGO
                                                            TERMINALS LTD
 FORWARD 3D LIMITED                                         FORWARD 3D LIMITED




0112605-0000004 UKO3: 2000926053.1            2
 OLIVER WYMAN                                 Oliver Wyman Limited

 PHD MEDIA                                    PHD Media Limited
 THE BOSTON CONSULTING GROUP UK LLP           THE BOSTON CONSULTING
                                              GROUP UK LLP

 COGNIZANT TECHNOLOGY SOLUTIONS UK LIMITED    Cognizant Worldwide Ltd
 ULTIMA BUSINESS SOLUTIONS LIMITED            ULTIMA BUSINESS
                                              SOLUTIONS LIMITED
 CERTES COMPUTERS LTD                         Certes Computing Limited
 ONETRUST TECHNOLOGY LIMITED                  ONETRUST TECHNOLOGY
                                              LIMITED
 AEROPEOPLE LTD                               AEROPEOPLE LTD
 JAMES CHASE SOLUTIONS LIMITED                JAMES CHASE SOLUTIONS
                                              LIMITED
 CASEBANK TECHNOLOGIES INC                    CASEBANK TECHNOLOGIES
                                              INC
 CUBIQUITY LIMITED                            CUBIQUITY LIMITED


 THS COURIERS LTD                             THS COURIERS LTD
 PROMINATE                                    Prominate LTD

 OPENMARKET LTD                               OPENMARKET LTD
 OMNICOM MEDIA GROUP INDIA PRIVATE LIMITED    Radeus Advertising Private
                                              Limited
 BAXTER STOREY LTD                            BAXTER STOREY LTD
 FLYTE TYME MANAGEMENT SERVICES INC           FLYTE TYME MANAGEMENT
                                              SERVICES INC
 BALLARD CHALMERS LIMITED                     BALLARD CHALMERS
                                              LIMITED
 XERETEC OFFICE SYSTEMS LTD                   XERETEC OFFICE SYSTEMS
                                              LTD
 CONTENTSQUARE                                Content Square S.A.S.
 Clear Ideas Consultancy LLP                  Clear Ideas Consultancy LLP

 ESP COLOUR LTD                               ESP COLOUR LTD




 PROXIMITY LONDON LTD                         PROXIMITY LONDON LTD


 PARAGON CUSTOMER COMMUNICATIONS LONDON LTD   Paragon Customer
                                              Communications (London)
                                              Limited
 ACTIVE ENTERTAINMENT MANAGEMENT LTD          ACTIVE ENTERTAINMENT
                                              MANAGEMENT LTD




0112605-0000004 UKO3: 2000926053.1       3
 DAVLEA ESTATES LTD                            (Warning - multiple entities
                                               for single AP vendor)
                                               Alexandra Swansea Ltd
                                               Oldway Swansea Ltd
 HARDINGS PRINT SOLUTIONS LTD                  Hardings Print Solutions
                                               Limited
 ENSIGHTEN                                     Ensighten Inc
 BLACK SUN PLC                                 BLACK SUN PLC


 LORIEN RESOURCING                             Lorien Resourcing Limited

 STAC Architecture                             STAC Architecture Ltd
 Aon Solutions UK Limited                      Aon Solutions UK Limited
 ENHANCE MEDIA                                 Enhance Media Ltd
 CHARLES RIVER ASSOCIATES                      CRA International (UK) Ltd
 KINNARPS UK LTD                               KINNARPS UK LTD

 ADVANCE FUMIGATION AND PEST CONTROL           Advance Fumigation & Pest
                                               Control Ltd
 SAP UK Ltd                                    SAP UK Ltd
 SOFTWAREONE UK LIMITED                        SOFTWAREONE UK LIMITED
 BERRY BROS AND RUDD WINE MERCHANTS            BB&R Limited


 THE NEW YORKER HOTEL                          New Yorker Hotel
                                               Management d/b/a Wyndham
                                               New Yorker Hotel
 GLOBAL AVIATION                               Global Aviation Ltd

 HILTON GLENDALE                               HILTON GLENDALE
 HALLMARK CONNECTIONS LIMITED                  HALLMARK CONNECTIONS
                                               LIMITED


 THE GARDEN CITY HOTEL                         THE GARDEN CITY HOTEL
 MNH SUSTAINABLE CABIN SERVICES                MNH Sustainable Cabin
                                               Services Limited
 LSG SKY CHEFS SOUTH AFRICA LTD                LSG Sky Chefs South Africa
                                               (PTY) Ltd
 PROJECT TRISTAR LIMITED                       PROJECT TRISTAR LIMITED
 K2 GLOBAL LIMITED                             K2 GLOBAL LIMITED

 CATHAY PACIFIC CATERING SERVICES HK LIMITED   CATHAY PACIFIC CATERING
                                               SERVICES HK LIMITED

 AERO TECHNICS LTD                             Aero Technics Limited
 ADVANCED TOOLING SYSTEMS UK LTD               ADVANCED TOOLING
                                               SYSTEMS UK LTD




0112605-0000004 UKO3: 2000926053.1        4
 VIRTUAL HUMAN RESOURCES LTD             VIRTUAL HUMAN
                                         RESOURCES LTD


 UNICAL AVIATION INC                     UNICAL AVIATION INC


 CROMWELL TOOLS PORTSMOUTH               Cromwell Tools Limited
 HYDRO SYSTEMS KG                        HYDRO SYSTEMS KG

 SEAL DYNAMICS                           Seal Dynamics LLC
 1ST CHOICE AEROSPACE                    1ST CHOICE AEROSPACE
 PROPONENT                               Kirkhill Aircraft Parts Co
 PORSCHE CONSULTING GMBH                 PORSCHE CONSULTING
                                         GMBH

 MARRIOTT BOSTON                         Marriott Hotel Services Inc
                                         d/b/a Boston Marriott Copley
                                         Place
 MIAMI MARRIOTT DADELAND                 MIAMI MARRIOTT
                                         DADELAND
 STREAM PUBLISHING LIMITED               STREAM PUBLISHING
                                         LIMITED
 OMNI SHOREHAM HOTEL                     Omni Shoreham Corporation
                                         d/b/a Omni Shoreham Hotel
 AVTURA LTD                              AVTURA LTD
 SHERATON BOSTON HOTEL                   SHERATON BOSTON HOTEL

 GOOD BUSINESS                           Good Business Ltd

 HILTON SAN FRANCISCO                    San Francisco Lessee Ltd


 BARBADOS HILTON RESORT                  Hilton Barbados Resort


 BAGGAGE AIRLINE GUEST SERVICES          Baggage Airline Guest
                                         Services Inc
 Aero Mag                                Aero Mag 2000 BOS LLC
 MARRIOTT MARQUIS                        Marriott International Inc




 Herods Hertzlya                         Fattal Hotels Ltd
 COCONUT BAY RESORT                      Coconut Bay Beach Resort &
                                         Spa
 JET AIRWAYS                             JET AIRWAYS OF THE
                                         UNITED STATES, INC
 Travelliance Global Ltd                 Travelliance Global Ltd


0112605-0000004 UKO3: 2000926053.1   5
 PAN AFRICAN CATERING SERVICES LTD                     Pan Africa Catering EPZE
                                                       (Servair Nigeria)
 PRIMEFLIGHT AVIATION SERVICES INC                     PRIMEFLIGHT AVIATION
                                                       SERVICES INC
 IBEROSTAR GRAND ROSE HALL                             Iberostar Distribucion SL
 SHERATON LINCOLN HARBOUR                              River PW Hotel Limited
                                                       Partnership

 CARIBBEAN AIRCRAFT HANDLING                           Caribbean Aircraft Handling
                                                       Co. Ltd
 THE NEW TROPICANA                                     Tropicana Las Vegas Inc




 ROYAL BY REX                                          Rex Resorts Inc
 AMBIENCE CONTRACTS LTD                                AMBIENCE CONTRACTS LTD
 PARC55 SAN FRANCISO                                   San Francisco Lessee LLC
                                                       d/b/a Hilton San Francisco
                                                       Union Square
 WARWICK SEATTLE                                       Warwick Corporation d/b/a
                                                       Warwick Seattle

 Pullman Toulouse Centre                               Accor SA

 GOWLING WLG UK LLP                                    GOWLING WLG UK LLP


 SEETEC BUSINESS TECHNOLOGY CENTRE LTD                 SEETEC BUSINESS
                                                       TECHNOLOGY CENTRE LTD
 ICF SH AND E                                          ICF SH AND E Limited


 DASSAULT SYSTEMES UK LIMITED                          DASSAULT SYSTEMES UK
                                                       LIMITED
 NEW TERRITORY DESIGN LTD                              NEW TERRITORY DESIGN
                                                       LTD
 ZENON                                                 Zenon Recruitment Ltd
 TRANSPERFECT TRANSLATIONS LIMITED                     TRANSPERFECT
                                                       TRANSLATIONS LIMITED
 JET MASTERCLASS UK LTD                                JET MASTERCLASS UK LTD
 Stanton House Limited                                 Stanton House Limited

 WPI Strategy                                          WPI Strategy Limited
 MANORHEIM BUSINESS AND AVIATION CONSULTANCY LIMITED   MANORHEIM BUSINESS AND
                                                       AVIATION CONSULTANCY
                                                       LIMITED
 DPR CONSTRUCTION A GENERAL PARTNERSHIP                DPR CONSTRUCTION A
                                                       GENERAL PARTNERSHIP
 FLORIDA HOTEL AND CONFERENCE CENTRE                   FLORIDA HOTEL AND
                                                       CONFERENCE CENTRE
 AIRLINE ASSOCIATION OF BARBADOS                       AIRLINES ASSOCIATION
                                                       BARBADOS INC

0112605-0000004 UKO3: 2000926053.1        6
 MANCHESTER PRIDE LTD                         MANCHESTER PRIDE LTD

 PRISM GROUP INC                              PRISM GROUP INC

 EXPERIAN LTD                                 EXPERIAN LTD

 VARLIN STORAGE LIMITED                       VARLIN STORAGE LIMITED

 20 20 LIMITED                                20 20 LIMITED
 ASPERA                                       Aspera GmbH

 Flybe Limited                                Flybe Limited
 WNS GLOBAL SERVICES UK LTD                   WNS Global Services (UK)
                                              Limited




 TRAX USA Corp                                TRAX USA Corp

 PANASONIC AVIONICS SYSTEMS CORPORATION       Panasonic Avionics
                                              Corporation

 AVENSYS LTD                                  AVENSYS LTD

 LUFTHANSA TECHNIK AG                         LUFTHANSA TECHNIK AG
 WESCO AIRCRAFT EMEA LIMITED                  WESCO AIRCRAFT EMEA
                                              LIMITED
 BOLLORE LOGISTICS                            Bollore Logistics UK Limited


 SAFRAN SEATS GB LIMITED                      SAFRAN SEATS GB LIMITED
 BOMBARDIER                                   Short Brothers Plc

 GOGO COMMERCIAL AVIATION                     GoGo LLC

 MEL AVIATION LTD                             MEL AVIATION LTD


 SAFRAN NACELLES                              Safran Nacelles SAS
 INCORPORATEWEAR LTD                          INCORPORATEWEAR LTD

 SAFRAN AEROSYSTEMS SERVICES UK LIMITED       SAFRAN AEROSYSTEMS
                                              SERVICES UK LIMITED
 MICHELIN AIRCRAFT TYRE                       MICHELIN AIRCRAFT TYRE
 MUMBAI AIRPORT LOUNGE SERVICES PVT LTD       MUMBAI AIRPORT LOUNGE
                                              SERVICES PVT LTD
 MENZIES AVIATION UK LIMITED                  MENZIES AVIATION UK
                                              LIMITED
 TAIKOO AIRCRAFT ENGINEERING CO LTD           Taikoo (Xiamen) Aircraft
                                              Engineering Co Ltd


0112605-0000004 UKO3: 2000926053.1        7
 ACCELERATED INC                                       Accelerated Courier Inc




 i6 SYSTEMS                                            i6 Systems Ltd

 GEN2 SYSTEMS LTD                                      GEN2 SYSTEMS LTD


 AIRLINES TECHNICAL SUPPORT (AIR TECHS)                AIRLINES TECHNICAL
                                                       SUPPORT (AIR TECHS)

 ADOBE SYSTEMS SOFTWARE IRELAND LTD                    ADOBE SYSTEMS
                                                       SOFTWARE IRELAND LTD

 JAMCO CORPORATION                                     JAMCO CORPORATION
 PAN ASIA PACIFIC AVIATION SERVICES LTD                PAN ASIA PACIFIC AVIATION
                                                       SERVICES LTD
 INFARE SOLUTIONS AS                                   Infare Solutions A/S

 Universal Pictures (Non-Theatrical)                   Universal Studios
                                                       International BV
 Military Pilot Supply Of Texas Inc Dba Fly Boys       Military Pilot Supply Of Texas
                                                       Inc Dba Fly Boys
 SPAFAX AIRLINE NETWORK LTD                            SPAFAX AIRLINE NETWORK
                                                       LTD

 DISPATCH SERVICES ANTIGUA LTD                         DISPATCH SERVICES
                                                       ANTIGUA LTD
 GCG GROUND SERVICES JAMAICA LTD                       GCG GROUND SERVICES
                                                       JAMAICA LTD

 PLAZA PREMIUM LOUNGE                                  Plaza Premium Lounge
                                                       Management Limited
 BENEFEX LIMITED                                       BENEFEX LIMITED


 SR TECHNICS                                           SR Technics Switzerland
                                                       Limited
 SWISSPORT IRELAND LTD                                 SWISSPORT IRELAND LTD
 CODE                                                  Rapp Ltd

 THE AIR LAW FIRM                                      The Air Law Firm LLP
 SIGNAL CORPORATION PARTNERSHIP                        Signal Computer Systems
                                                       Ltd
 Linstol UK Ltd
                                                       Linstol UK Ltd
 Watermark Limited                                     Watermark Limited
 Global Eagle Entertainment                            Inflight Productions Limited
 GE Engine Services LLC                                GE Engine Services LLC



0112605-0000004 UKO3: 2000926053.1                 8
                                     Operating Lessor Plan Creditors

 Party                                                           Lessor Umbrella Company
 KDAC Aircraft Holding 3 Limited                                 DVB

 Alterna Aircraft XI LLC                                         Alterna Capital Partners

 MSN 322, LLC                                                    GA Telesis

 Wells Fargo Trust Company, N.A.                                 Aercap

 Wells Fargo Trust Company, N.A.                                 Aercap

 Wells Fargo Trust Company, N.A.                                 Aercap

 OAS Aviation (UK) Limited                                       Orix

 Avolon Aerospace AOE 104 Limited                                Avolon

 Avolon Aerospace AOE 121 Limited                                Avolon

 Avolon Aerospace AOE 157 Limited                                Avolon

 AerCap Global Aviation Trust (on behalf of Series One)          Aercap


 Rhodium Funding Limited                                         Aercap

 Wilmington Trust SP Services (Dublin) Ltd                       Aercap

 Wilmington Trust SP Services (Dublin) Ltd                       Aercap

 Aviator IV 1195, Limited                                        Aviator

 Dara Aviation Charlie Limited                                   NCB Capital

 Streamline Aircraft Leasing Ltd                                 Aercap

 Aercap Dutch Leasing VII B.V.                                   Aercap

 Emerald Aviation AOE 4 Limited                                  Avolon

 Scarlet Aircraft Leasing Ltd                                    Aercap

 GY Aviation Lease 1202 Co. Ltd                                  CDB

 Burgundy Aircraft Leasing Limited                               Aercap




0112605-0000004 UKO3: 2000926053.1                  9
                                     Connected Party Plan Creditors

 Party
 Delta Air Lines, Inc.

 Virgin Holdings Limited

 VAL TM Limited




0112605-0000004 UKO3: 2000926053.1                 10
